IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert J. Cummins, d/b/a Bob             :
Cummins Construction Company             :
                                         :
             v.                          :
                                         :
Bradford Sanitary Authority,             :   No. 1107 C.D. 2021
                  Appellant              :   Submitted: June 24, 2022


BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                          FILED: November 16, 2022

             Bradford Sanitary Authority (Authority) appeals to this Court for
review of the McKean County Common Pleas Court’s (trial court) September 9,
2021 order after remand that entered judgment in favor of Robert J. Cummins, d/b/a
Bob Cummins Construction Company (Cummins). The sole issue before this Court
is whether the trial court adhered to this Court’s June 8, 2020 Order issued relative
to Docket Nos. 1000, 1009 C.D. 2019, Cummins v. Bradford Sanitary Authority, 237
A.3d 584 (Pa. Cmwlth. 2020) (Cummins I). After review, this Court affirms in part,
and vacates and remands in part.


                                   Background
             The Authority owns and operates a wastewater treatment plant (Plant)
in Foster Township, McKean County, that serves the City of Bradford and other
nearby communities. When the Authority sought to conduct Wastewater Treatment
Plan Upgrades (Project), it retained Gannett Fleming, Inc. (GF) to provide
engineering and construction management services. Part of the Project required the
construction of concrete tanks containing sequencing batch reactors (SBRs) to treat
sewage and other wastewater at the Plant.
            In 2013, the Authority issued an Invitation for Bids (IFB) from
contractors for the Project that included a contract and documents attached thereto
and incorporated therein (Contract). The IFB included a Project Manual containing,
inter alia, Instructions to Bidders and the Contract. Section 11393 of the Project
Manual contained the specifications for the SBR and its ancillary structures,
equipment, and controls (SBR Specifications).         In Section 1.05 of the SBR
Specifications, the Authority designated as Acceptable Manufacturers: A. ABJ
Sanitaire, B. Ashbrook Simon Hartley (Ashbrook), and C. Aqua Aerobics.
            Although the SBR Specifications authorized bidders to select Ashbrook
or Aqua Aerobics as acceptable manufacturers, Section 11.01.B of the Instructions
to Bidders (Section 11.01.B.3) stated:

            1. Products named on the Contract Drawings, if any, and
               products of manufacturers named first throughout the
               Project Manual[,] constitute [GF’s] design.
            2. Products of named manufacturers, other than the first
               named manufacturer, appearing throughout the Project
               Manual or on the Contract Drawings are accepted as
               equal; however, the requirements of [Section] 6.03 of
               the General Conditions regarding ‘equipment’ and
               ‘machinery’ shall apply.
            3. If products of manufacturers other than those named
               first differ from those named first in the Project Manual
               or on the [Contract] Drawings to the extent that their
               proper incorporation into the [work required by the
               Contract Document (]Work[)] requires changes to the
               structural,      piping,    mechanical,         electrical,
               instrumentation, or any other changes of whatsoever


                                          2
                nature, the [c]ontractor shall be responsible for such
                changes.

Section 11.01.B (Cummins I Reproduced Record (R.R.) at 137a). Because it received
a better deal on the SBR system from Ashbrook than from ABJ Sanitaire, Cummins
proposed to install an Ashbrook SBR.
             On February 12, 2014, the Authority and Cummins executed the
Contract for the Work. On March 11, 2014, GF issued Cummins a Notice to
Proceed.   Cummins submitted the Ashbrook product data and shop drawings
reflecting changes Ashbrook proposed to GF’s design to incorporate the Ashbrook
SBR. GF determined, based on Cummins’ and Ashbrook’s assurances during the
bid and submittal processes, that the proposed Ashbrook SBR would meet the SBR
Specifications. After several meetings and some changes, GF marked Cummins’
final SBR shop drawings “Reviewed,” Cummins I R.R. at 640a, 3405a, and
Cummins installed the Ashbrook SBR at the Plant.
             After the SBR was put into operation in 2015, the parties discovered an
influent overflow problem with the SBR system that Cummins claimed was due to
the 20-inch influent piping being too small to accommodate the Ashbrook system’s
sequencing. The Authority/GF disputed that the piping size was the cause, and
claimed that the overflow resulted from the automatic gates not controlling the flow,
and that a different piping configuration was necessary to accommodate the
Ashbrook SBR. Notwithstanding, neither Cummins nor Ashbrook had previously
identified to GF a need to increase the size of the 20-inch influent pipes in GF’s
design or to reconfigure the piping for the Ashbrook SBR to deliver the contractual
amount of wastewater. The parties disagreed on the solution and the cost thereof.
             On or about December 22, 2015, GF certified that the Project was
substantially complete - except for the SBRs and two other items. However, because
the Authority believed Cummins’ performance was contrary to the Contract’s

                                         3
provisions relative to the SBRs and other Project components, it denied certain
change orders and withheld Cummins’ final payment to correct or complete
Cummins’ work.


Cummins I
             On March 17, 2016, Cummins filed a complaint in the trial court against
the Authority, alleging therein that the Authority breached the Contract, and seeking
recovery of the retainage and costs Cummins incurred to perform extra work
required by the change orders, plus interest, penalty interest, and attorney’s fees. On
August 29, 2016, Cummins filed its reply to the Authority’s new matter and
counterclaim. Thereafter, Cummins filed an amended complaint and a second
amended complaint.
             On November 8, 2017, the Authority filed an answer and new matter to
Cummins’ second amended complaint, and asserted counterclaims against Cummins
for breach of contract. The Authority specifically counterclaimed that Cummins
failed to provide SBR-related and non-SBR-related services in accordance with the
Contract, and failed to timely achieve final Project completion.          The parties
conducted extensive discovery and exchanged expert reports, and the trial court
ruled on numerous dispositive motions.
             On February 15, 2019, the Authority filed a Motion in Limine
Concerning Contract Interpretation and a brief in support thereof. Therein, the
Authority asked the trial court to rule that Section 11.01.B.3 and the Contract clearly
and unambiguously made Cummins alone responsible to identify and make changes
necessary to incorporate the Ashbrook SBR into the Project. Cummins opposed the
Authority’s Motion in Limine Concerning Contract Interpretation on the basis that it
was the Authority’s attempt to relitigate a previously denied partial motion for
summary judgment.
                                          4
             By March 7, 2019 order, the trial court deferred decision on the
Authority’s Motion in Limine Concerning Contract Interpretation, stating:

             [A]t this time, the [trial c]ourt is without sufficient
             evidence to consider the [C]ontract as a whole, which is a
             factor the [trial c]ourt must weigh in determining
             ambiguity. Furthermore, the [trial c]ourt believes that if it
             w[as] to determine ambiguity at this time that the [trial
             c]ourt’s decision would impact the jury’s decision to
             decide the facts so greatly that a jury’s decision could not
             be independent of the [trial c]ourt’s decision and
             influence, making the jury’s verdict and [the trial c]ourt’s
             finding indivisible.

Trial Ct. March 7, 2019 Order at 1 (citations omitted). The trial court concluded:
“[T]he matter may be appropriately decided after a jury verdict through post-trial
motions and that deferral is the least restrict [sic] alternative to present the most
relevant evidence available.” Id. at 2.
             The trial court conducted a jury trial from March 11 to 20, 2019. During
the trial, on March 15, 2019, the trial court issued an order denying the Authority’s
Motion in Limine Concerning Contract Interpretation, stating that since Section
11.01.B.3 was susceptible to more than one reasonable interpretation, the Contract
was ambiguous and, thus, its interpretation was properly before the jury. See Trial
Ct. Mar. 15, 2019 Order at 3. Notably, although the trial court acknowledged that
Section 11.01.B.3 was not the only Contract clause that gave rise to the parties’
dispute, the trial court quoted and analyzed only Section 11.01.B.3 before ruling that
the entire Contract was ambiguous. See Trial Ct. Mar. 15, 2019 Order at 2.
             On March 21, 2019, the jury rendered a verdict in Cummins’ favor in
the amount of $488,243.24, consisting of the Contract balance that the Authority
withheld, along with a number of Cummins’ change order claims. The jury also
found that the Authority acted in bad faith in retaining the Contract balance. In
addition, the jury found against the Authority on 19 of its 20 counterclaims.

                                          5
              On March 29, 2019, Cummins filed a Motion to Mold the Verdict for
Interest, Penalty Interest and Attorney’s Fees (Cummins’ Motion), therein seeking
to have the trial court award the following additional amounts: (1) regular interest in
the amount of $112,548.00; (2) penalty interest in the amount of $88,372.00; (3)
attorney’s fees and costs in the amount of $449,107.55; and (4) litigation expenses
in the amount of $35,464.87. The Authority opposed Cummins’ Motion.
              On April 1, 2019, the Authority filed a Motion for Post-Trial Relief
(Authority’s Motion), seeking judgment notwithstanding the verdict (JNOV) in its
favor or a new trial, claiming that the trial court improperly determined that the
Contract was ambiguous and erred by allowing the jury to rely on extrinsic evidence
to interpret the Contract provisions. The Authority also asserted that the trial court
erred by permitting the jury to decide Cummins’ bad faith claim and change
order/extra work claims. Cummins opposed the Authority’s Motion.
              On June 27, 2019, relative to Cummins’ Motion, the trial court entered
judgment upon the verdict for the amounts the jury awarded to Cummins and
awarded regular interest and some of Cummins’ requested attorney’s fees, but
denied Cummins’ request for penalty interest. By separate June 27, 2019 order, the
trial court denied the Authority’s Motion.
              The Authority and Cummins cross-appealed to this Court.1 The trial
court directed the parties to file Statements of Errors Complained of on Appeal
pursuant to Pennsylvania Rule of Appellate Procedure (Rule) 1925(b) (Cummins I
Rule 1925(b) Statement). On August 16 and 23, 2019, respectively, the parties filed


       1
        On July 23, 2019, the Authority appealed to this Court at Pa. Cmwlth. No. 1000 C.D.
2019. On July 25, 2019, Cummins filed a cross-appeal in this Court at Pa. Cmwlth. No. 1009 C.D.
2019. On October 21, 2019, this Court consolidated the appeals at Pa. Cmwlth. No. 1000 C.D.
2019.
      Also, on July 23, 2019, the McKean County Prothonotary issued a Notice of Entry of
Judgment against the Authority in the amount of $857,743.14.
                                              6
their Cummins I Rule 1925(b) Statements. On October 15, 2019, the trial court
issued its opinion pursuant to Rule 1925(a) (Cummins I Rule 1925(a) Opinion),
therein upholding its June 27, 2019 rulings relative to the Authority’s Motion.
             On June 8, 2020, this Court held that the trial court erred by denying
the Authority’s Motion, because Section 11.01.B.3 clearly and unambiguously made
Cummins solely responsible for the defective system performance related to its
Ashbrook SBR. See Cummins I. Specifically, this Court concluded that the trial
court erred by concluding that the entire Contract was ambiguous and allowing
Cummins to present extrinsic evidence for the jury to interpret the Contract
language. In light of this Court’s ruling on the Authority’s Motion, this Court
vacated the trial court’s order granting in part and denying in part Cummins’ Motion
as moot. This Court further remanded the matter for the trial court to determine
whether, in light of this Court’s ruling, any issues remained. This Court instructed
that, if no outstanding issues remained, the trial court was to grant the Authority’s
Motion for JNOV; however, if there were outstanding issues, then the trial court was
to grant the Authority’s Motion for a new trial.2 See Cummins I, 237 A.3d at 603-
04; see also Authority Br. Appendix A (June 8, 2020 Order).


On Remand
             Consistent with this Court’s direction in its June 8, 2020 Order, on
remand, the parties submitted briefs to the trial court regarding whether the trial court
should enter judgment for the Authority or order a new trial. In addition, the
Authority filed a Motion for Partial Summary Judgment (Motion after Remand) in
the trial court requesting: (1) judgment in the Authority’s favor on Cummins’ bad


      2
        Cummins petitioned for reargument, which this Court denied on August 3, 2020.
Cummins also petitioned the Pennsylvania Supreme Court for permission to appeal, which the
Supreme Court denied on February 17, 2021.
                                            7
faith claim; (2) judgment in the Authority’s favor regarding certain change
order/extra work claims; and (3) judgment in the Authority’s favor on the
Authority’s non-SBR-related counterclaims.3 Cummins opposed the Authority’s
Motion after Remand.
              By September 9, 2021 order, based on this Court’s ruling that the
Authority withheld the SBR-related Contract funds in good faith, the trial court
granted summary judgment in the Authority’s favor on Cummins’ bad faith claim.4
See Petition Ex. 1 (Trial Ct. Sept. 9, 2021 Order) at 6. The trial court denied
judgment in the Authority’s favor on the change order/extra work claims, reasoning:

              [Cummins] asserts that there are numerous genuine issues
              of material fact as to whether [the Authority] can enforce
              change orders despite deviation from the specific
              procedures outlined in the parties’ [C]ontract[] were
              caused by [the Authority’s] own delays, were changes
              directed by [the Authority], or where [the Authority] was
              aware of the extra work performed by [Cummins].
              Furthermore, at trial[,] the jury awarded damages to
              [Cummins] for numerous extra work claims. Finally, the
              jury verdict regarding the extra work claims was not
              impacted by the Commonwealth Court’s decision, as none
              of the extra work claims relates to the interpretation of
              [Section] 11.01[.]B[.3] of the parties’ [C]ontract.

Trial Ct. Sept. 9, 2021 Order at 3. The trial court ordered that the jury’s verdict in
Cummins’ favor on the change order/extra work claims shall stand and not be retried,
because “[r]etrial would constitute an unnecessary waste of judicial resources and
would undermine the sanctity of the jury’s verdict.” Id. at 5.



       3
          The Authority also filed an interim Motion for Attorney’s Fees and Costs based on this
Court’s June 8, 2020 Order, which, on June 29, 2021, the trial court dismissed as premature.
        4
          However, the trial court added: “[T]he Commonwealth Court did not specifically address
bad faith claims arising under other aspects of the case, such as [the Authority’s] allegedly
frivolous counterclaims.” Trial Ct. Sept. 9, 2021 Order at 4.


                                               8
             The trial court also denied judgment in the Authority’s favor on its
counterclaims, stating:

             [The Authority] alleges that the parties’ [C]ontract
             mandates judgment in [its] favor, claiming that the express
             terms of the [C]ontract and supposedly undisputed facts
             require judgment in [its] favor.
             On the other hand, [Cummins] argues that genuine issues
             of material fact exist as to whether the [C]ontract required
             [Cummins] to obtain an advance written change order and
             - if so - whether the requirement was waived. [Cummins]
             in turn asserts disputed issues of fact for each of the
             counterclaims.
             The parties assert facts which cannot simultaneously be
             true. [Cummins] disputes virtually every aspect of [the
             Authority’s] counterclaims and asserts defenses such as
             waiver to support [its] position that the express terms of
             the [C]ontract and the facts show that [the Authority] is
             not necessarily entitled to relief on the counterclaims.
             Furthermore, when the counterclaims were presented to
             the jury at trial, the jury found in favor of [Cummins] on
             the majority of them. [Cummins’] liability is simply not
             as clear cut as [the Authority] asserts. The jury’s verdict
             on the non-SBR-related counterclaims shall stand.
             The majority of the counterclaims do not relate to the SBR
             or to [Section] 11.01[.]B of the [C]ontract. The jury’s
             verdict on all counterclaims not related to the SBR should
             not be disturbed. [Cummins] argues that only two (2) of
             the SBR-related counterclaims implicate [Section]
             11.01[.]B[.3] and therefore only those two (2) should be
             retried.

Trial Ct. Sept. 9, 2021 Order at 3-4. Accordingly, the trial court entered judgment
on the jury’s verdict in Cummins’ favor only on the non-SBR-related counterclaims,
ordered that the SBR-related issues “shall be retried in [their] entirety[,]” and
scheduled a new trial for July 5 to 16, 2022. Id. at 6.




                                          9
              Finally, the trial court directed:

              Pursuant to [Section 702(b) of the Judicial Code,] 42
              Pa.C.S.[] § 702(b), the [trial c]ourt is of the opinion that
              this [o]rder involves a controlling question of law as to
              which there is substantial ground for difference of opinion
              and that an immediate appeal from the order may
              materially advance the ultimate termination of the matter.
              The appellate court may thus, in its discretion, permit an
              appeal to be taken.

Trial Ct. Sept. 9, 2021 Order at 6.


Appeal from the Trial Court’s September 9, 2021 Order After Remand
              The Authority filed a Petition for Permission to Appeal from the trial
court’s September 9, 2021 interlocutory order to this Court (Appeal Petition).
Cummins opposed the Appeal Petition. By February 18, 2022 Order, this Court
granted the Appeal Petition, but limited its review to the following issue:

              Whether, on remand, the trial court adhered to this Court’s
              [June 8, 2020 Order] relative to [Cummins I], or erred by
              reinstating part of the jury verdict and entering judgment
              for Cummins and/or permitting Cummins to dispute its
              failure to properly incorporate the [SBRs]?

February 18, 2022 Order at 1.5 The parties filed briefs in support of their respective
positions. This matter is now ripe for review.


                                         Discussion
              The Authority argues that the trial court erred by refusing to enter
judgment in the Authority’s favor on the SBR-related claims, failing to grant the
Authority a new trial on all remaining claims and counterclaims (to the extent the

       5
         On February 28, 2022, the trial court issued a Rule 1925(a) Opinion, wherein it stated
only that the September 9, 2021 order was not erroneous and should be affirmed. See Authority
Br. Appendix B.
                                              10
trial court did not enter judgment in the Authority’s favor on those claims), and
entering judgment in Cummins’ favor on the change order/extra work claims and
against the Authority on its non-SBR-related claims based on the same jury verdict
and judgment this Court vacated in its June 8, 2020 Order.
             Cummins retorts that the trial court’s September 9, 2021 order was
entirely consistent with this Court’s June 8, 2020 Order, where this Court did not set
aside the jury’s verdict, expressly direct judgment in the Authority’s favor, or grant
a new trial in its entirety. Cummins claims that since the non-SBR-related claims
did not turn upon whether Section 11.01.B.3 was ambiguous, this Court’s ruling that
that provision was not ambiguous had no impact on the jury’s verdict concerning the
change order/extra work claims.
             This Court has explained:

             “[I]t has long been the law in Pennsylvania that[,]
             following remand, a lower court is permitted to proceed
             only in accordance with the remand order.”
             Commonwealth v. Sepulveda, . . . 144 A.3d 1270, 1280
             n.19 ([Pa.] 2016). In Levy v. Senate of Pennsylvania, 94
             A.3d 436 (Pa. Cmwlth. [2014]) . . . , which [our] Supreme
             Court cited with approval in Sepulveda, this Court
             explained: “Where a case is remanded for a specific and
             limited purpose, ‘issues not encompassed within the
             remand order’ may not be decided on remand. A remand
             does not permit a litigant a ‘proverbial second bite at the
             apple.’” Levy, 94 A.3d at 442 (quoting In re Indep. Sch.
             Dist. Consisting of the Borough of Wheatland, 912 A.2d
             903, 908 (Pa. Cmwlth. 2006)).

Marshall v. Commonwealth, 197 A.3d 294, 306 (Pa. Cmwlth. 2018), aff’d, 214 A.3d
1239 (Pa. 2019).
             This Court’s June 8, 2020 Order in Cummins I ruled that the Contract
was not ambiguous and directed, in relevant part:

             [T]his matter is remanded for the trial court to determine
             whether, in light of this Court’s ruling, any issues remain.

                                         11
               If there remain no outstanding issues, then the trial court
               is to grant the Authority’s Motion for JNOV; however, if
               there are outstanding issues, then the trial court is to grant
               the Authority’s Motion for a new trial.

Id. at 603.
               The June 8, 2020 Order was based on this Court’s review of the trial
court’s June 27, 2019 denial of the Authority’s Motion and partial grant of
Cummins’ Motion. Relevant here, the Authority’s Motion sought JNOV in the
Authority’s favor and/or a new trial, wherein the Authority argued: (1) the trial court
erred by finding that Section 11.01.B.3 was ambiguous, by allowing a jury to rely
on extrinsic evidence to decide the matter, and instructing the jury based on a
nonexistent ambiguity; (2) the trial court should enter judgment in the Authority’s
favor under the Commonwealth Procurement Code6 (relating to bad faith); (3) the
trial court’s failure to properly instruct the jury about interpreting Section 11.01.B.3
prejudiced the Authority’s affirmative SBR-related claims and requires a new trial;
(4) the trial court erred by instructing the jury that it could find that the Authority
waived the change order procedure; (5) the trial court erred by denying the
Authority’s nonsuit motions claiming that prior executed change orders barred
Cummins’ extra work claims for storm sewer re-routing (Issue No. 3), UV roof
replacement (Issue No. 19), topsoil (Issue No. 58), and control/survey (Issue No. 1);
(6) the Contract barred Cummins’ extra work claims for painting (Issue Nos. 2, 111-
115, 118), communication (Issue No. 30), the damaged pump (Issue No. 41), and
blower repair costs (Issue Nos. 109, 116, 119-121); (7) the trial court erred by
allowing Cummins’ claim for consequential damages; (8) the trial court should grant
a new trial on any of Cummins’ claims that survive the Authority’s Motion; and (9)
the trial court should grant the Authority a new trial on its counterclaims because the



      6
          62 Pa.C.S. §§ 101-2311.
                                            12
trial court committed errors of law and an abuse of discretion, and because the jury’s
verdict was contrary to the evidence. See Cummins I R.R. at 2901a-2988a.
               In its June 27, 2019 order denying the Authority’s Motion, the trial
court reviewed the law relative to contract interpretation, applied it to the language
of Section 11.01.B.3, and generally concluded: “[T]he [C]ontract is susceptible to
more than one reasonable interpretation.”7 Trial Ct. June 27, 2019 Order at 6
(Cummins I R.R. at 5499a). The trial court concluded that “almost all of [the
Authority’s] alleged errors are based upon the [trial c]ourt’s determination that the
[C]ontract was ambiguous[,]” id. at 2 (Cummins I R.R. at 5495a), specifically:

               a. The [trial c]ourt affirms its previous finding that the
               [C]ontract was ambiguous and[,] therefore, the [trial c]ourt
               could not bar by law [Cummins’] claims as a matter of law.

               b. The [trial c]ourt affirms its previous finding that the
               [C]ontract was ambiguous and[,] therefore, the [trial c]ourt
               could not bar by law [Cummins’] claims arising from the
               [C]ontract by granting any of [the Authority’s] motions for
               nonsuit.

               c. The [trial c]ourt affirms its previous finding that the
               [C]ontract was ambiguous and[,] therefore, the parties had
               the burden of presenting relevant evidence. In turn, the
               [trial c]ourt was not inclined to grant [the Authority’s]
               Motion in [L]imine . . . Concerning Contract
               Interpretation[,] as it would only serve to unfairly inhibit
               [Cummins’] pursuit of presenting relevant evidence to the
               jury[,] especially in light of the jury’s duty to interpret a
               legally ambiguous contract.
               d. . . . [A]mbiguity can[] be found simply because a clause
               is susceptible to more than one interpretation[.] . . .


       7
         Just like it did in its March 15, 2019 order, in the June 27, 2019 order, the trial court
acknowledged that Section 11.01.B.3 was not the only Contract provision the parties disputed, but
determined that it was “most exemplary of the dispute[,]” id. at 4 (Cummins I R.R. at 5497a), and
focused its analysis solely on the ambiguity of Section 11.01.B.3 to conclude that the entire
Contract was ambiguous.
                                               13
             e. [The Authority] contends that the [trial c]ourt erred in
             fashioning a jury instruction regarding contract
             interpretation. . . . [T]he [trial c]ourt added . . . language
             emphasizing that the jury should interpret a contract to
             mean what the parties intended it to mean and not to
             substitute the jury’s mind for the parties’ intentions[,] . . .
             [which] . . . language [was] favorable to the
             [Authority]. . . .

             f. . . . [W]ith respect to consequential damages, the jury
             awarded zero dollars and zero cents. . . . [Therefore, the
             Authority] prevailed upon and successfully defended itself
             from th[e consequential damages] claim. . . .

Id. at 6-10 (Cummins I R.R. at 5499a-5503a). The trial court’s June 27, 2019 order
did not specifically discuss the challenged change order/extra claims or
counterclaims.
             On appeal, the Authority listed 25 points of trial court error in its
Cummins I Rule 1925(b) Statement. The Authority specifically claimed that the trial
court erred and/or abused its discretion by not granting a new trial based on the trial
court’s errors and because the verdict was contrary to the evidence (Error 25). In
addition, under the heading Contract Interpretation, the Authority claimed that the
trial court erred as a matter of law or abused its discretion by: failing to conclude
that the express terms of the Contract made Cummins alone responsible for all SBR-
related claims (Error 2); denying the Authority’s Motion in Limine Concerning
Contract Interpretation (Error 3); basing its March 7, 2019 order on the lack of
evidence from which to interpret the Contract and then, on March 15, 2019, before
evidence was presented at trial, concluding that Section 11.01.B.3 was ambiguous
(Error 4); denying the Authority’s motion for nonsuit after Cummins’ presented its
case-in-chief when the Contract made Cummins responsible for SBR-related claims
(Error 6); denying the Authority’s Motion when the Contract made Cummins
responsible for SBR-related claims (Error 7; see also Error 1); and issuing a jury
instruction concerning Section 11.01.B.3’s purported ambiguity (Error 8). See
                                           14
Authority Cummins I Rule 1925(b) Statement at 1-2 (Cummins I R.R. at 5474a-
5475a).
             Further, under the heading Cummins’ Change Order Claims, the
Authority asserted that the trial court erred as a matter of law and/or abused its
discretion by: denying the Authority’s nonsuit motion concerning Cummins’ change
order claims (Error 12); instructing the jury that it could find the Authority waived
the change order procedure for prior approval of extra work (Error 13); failing to
find that the Contract barred Cummins’ change order claims relating to Issue Nos. 1
(Control/Survey), 3 (Storm Sewer Re-Routing), 19 (UV Roof Replacement), and 58
(Topsoil) based on Cummins’ prior execution of change orders related thereto (Error
14); failing to find that the Contract barred Cummins’ change order claims relating
to Issue Nos. 111-115, 118 (Painting/Additional Painting) (Error 15); failing to find
that the Contract barred Cummins’ change order claims relating to Issue No. 30
(Communication) (Error 16); failing to find that the Contract barred Cummins’
change order claims relating to Issue No. 41 (Damaged Pump) (Error 17); and failing
to find that the Contract barred Cummins’ change order claims relating to Issue Nos.
109, 116, 119-121 (Blower Repair Costs) (Error 18). See Authority Cummins I Rule
1925(b) Statement at 3-4 (Cummins I R.R. at 5476a-5477a). The Authority also
claimed that the trial court erroneously denied its Motion in Limine to Exclude
Certain Opinions of Cummins’ Expert Hannon Engineering, P.C. (Error 5); allowed
the jury to consider that the Authority acted in bad faith under the Commonwealth
Procurement Code (Errors 9-11), failed to find that the Contract barred Cummins’
claim for consequential damages (Errors 19-20), and granted Cummins’ Motion
(Errors 21-24). See Authority Cummins I Rule 1925(b) Statement at 3-5 (Cummins
I R.R. at 5476a-5478a).
             In the trial court’s Cummins I Rule 1925(a) Opinion addressing the
Authority’s claimed errors, the trial court again recognized that the Authority “rests
                                         15
its appeal primarily upon the issue of [C]ontract interpretation . . . .” Trial Ct.
Cummins I Rule 1925(a) Op. at 2 (Cummins I R.R. at 5482a). The trial court
incorporated its March 15, 2019 and June 27, 2019 orders by reference and reiterated
that because the Contract was ambiguous, extrinsic evidence was properly put before
the jury to interpret it.8 Specifically, under the heading Jury Instruction, the trial
court explained:

               [The Authority] has attempted to frame this issue as
               though the [trial c]ourt only found [Section] 11.01.B.3 of
               the Contract to be ambiguous and then punted to the jury
               on what that specific clause meant. Rather, an accurate
               contextual setting is that the [trial c]ourt concluded that the
               whole [C]ontract, as exampled [sic] by certain provisions
               and the [C]ontract being considered in its entirety, was
               ambiguous; and[,] therefore, the jury should interpret its
               individual terms.

Trial Ct. Cummins I Rule 1925(a) Op. at 6 (Cummins I R.R. at 5486a). Therefore,
the trial court “[a]ccept[ed] the premise that the [C]ontract was ambiguous as a
matter of law (which the [trial c]ourt insists is the proper determination) . . . .” Id.
The trial court defended that its jury instruction was an accurate representation of
the law and favored the Authority.9 The trial court held that a new trial was not

       8
          Again, as it did in its March 15, 2019 and June 27, 2019 orders, although the trial court
referred to other unspecified Contract provisions over which the parties had a dispute and which
were purportedly dispositive of the Contract’s ambiguity, the trial court only cited to and analyzed
Section 11.01.B.3. Moreover, the trial court did not specifically analyze the Authority’s
counterclaims or change order/extra work claims, except to state in its Cummins I Rule 1925(a)
Opinion that certain of the change order/extra work claims also failed due to Contract ambiguity.
See Trial Ct. Cummins I Rule 1925(a) Op. at 9 (Cummins I R.R. at 5489a); see also Cummins I,
237 A.3d at 602-03.
        9
          Although the trial court included in its jury instruction that, “when a contract is clear and
unequivocal, its meaning must be determined by its contents alone[,]” Trial Ct. June 27, 2019
Order at 8, the instruction did not inform the jury that “unambiguous contracts are interpreted by
the [trial] court as a matter of law,” not the jury. Cummins I, 237 A.3d at 593 (emphasis added)
(quoting Kripp v. Kripp, 849 A.2d 1159, 1163 (Pa. 2004)). However, because interpretation of the
Contract was not properly before the jury in the first instance, and in light of this Court’s
clarification herein, the trial court’s instruction related thereto was harmless error.
                                                 16
warranted because both parties “yielded great harvests of evidence” during the nine-
day trial. Trial Ct. Cummins I Rule 1925(a) Op. at 10 (Cummins I R.R. at 5490a).
             Regarding the change order/extra work claims, the trial court declared:

             [The Authority’s] Twelfth, Thirteenth, Fourteenth,
             Fifteenth, Sixteenth, Seventeenth, and Eighteenth points
             of appeal are again all based upon [C]ontract
             interpretation. The [trial c]ourt has ruled that the
             [C]ontract was ambiguous and it can be reasonably []
             inferred from the [j]ury’s verdict that [it] agree[d]. [The
             Authority’s] arguments must now fail as they have before.

Trial Ct. Cummins I Rule 1925(a) Op. at 9 (Cummins I R.R. at 5489a). The trial
court similarly upheld its decision relative to consequential damages, stating that the
Authority’s argument “rests upon the flawed conclusion that the Contract was
unambiguous and not subject to different reasonable interpretations[,]” and that this
“point of appeal is a new track but played from the same broken record.” Id. In
addition, regarding the Authority’s argument that the trial court erred by granting
Cummins’ Motion, the trial court responded that it was “yet another [C]ontract
ambiguity issue traipsing in disguise,” and dismissed the Authority’s claim of error,
stating: “The [trial c]ourt was asked to interpret a specific clause of the [C]ontract[,]”
which it found ambiguous. Id. at 10 (Cummins I R.R. at 5490a).
             After an exhaustive review of the Contract on appeal, this Court held
regarding the Authority’s Motion:

             To the extent that Section 11.01.B.3 was “the [C]ontract
             clause most exemplary of the dispute,” Trial Ct. June 27,
             2019 [Order] at 4 ([Cummins I] R.R. at 5497a), and this
             Court has ruled, based upon its extensive review of the
             Contract [], that Section 11.01.B.3 is not ambiguous, the
             trial court erred by concluding that the entire Contract was
             ambiguous. The trial court should have determined as a
             matter of law, before allowing Cummins to proceed with
             its case-in-chief and relying on Cummins’ evidence to
             reach its conclusion, that the Contract placed sole
             responsibility on Cummins for defective system
                                           17
                performance related to its Ashbrook SBR. By failing to
                do so, the trial court erred by allowing the jury to interpret
                the Contract language based on extrinsic evidence.[10]

Cummins I, 237 A.3d at 601 (footnote omitted). Regarding the change order/extra
work claims, this Court similarly held:

                Because the trial court’s only basis for denying the
                Authority’s Motion relative to the change order and extra
                work claims was that the Contract was ambiguous, and
                this Court has ruled that the Contract was not
                ambiguous, the trial court’s June 27, 2019 order denying
                the Authority’s Motion must be reversed.

Id. at 603 (bold emphasis added). Accordingly, this Court reversed the trial court’s
denial of the Authority’s Motion, and directed the trial court to determine whether
any claims survived this Court’s ruling. This Court ordered that, if issues still
remained despite this Court’s reversals, on remand, the trial court was directed to
grant the Authority’s Motion for a new trial as to those issues. See id.
                This Court’s June 8, 2020 Order ruling that the Contract was not
ambiguous settled any and all Contract ambiguity issues. The trial court’s
actions on remand were bound by that conclusion. Specifically, in light of this
Court’s ruling that “the trial court erred by allowing the jury to interpret the Contract
language based on extrinsic evidence[,]” Cummins I, 237 A.3d at 601, this Court’s
June 8, 2020 Order reversed the following trial court rulings:

                a. The [trial c]ourt affirms its previous finding that the
                [C]ontract was ambiguous and[,] therefore, the [trial c]ourt
                could not bar by law [Cummins’] claims as a matter of law.

                b. The [trial c]ourt affirms its previous finding that the
                [C]ontract was ambiguous and[,] therefore, the [trial c]ourt
                could not bar by law [Cummins’] claims arising from the
                [C]ontract by granting any of [the Authority’s] motions for
                nonsuit.

      10
           Correspondingly, this Court vacated the trial court’s partial grant of Cummins’ Motion.
                                                18
             c. The [trial c]ourt affirms its previous finding that the
             [C]ontract was ambiguous and[,] therefore, the parties had
             the burden of presenting relevant evidence. In turn, the
             [trial c]ourt was not inclined to grant [the Authority’s]
             Motion in [L]imine to Exclude Evidence or Argument
             Concerning Contract Interpretation[,] as it would only
             serve to unfairly inhibit [Cummins’] pursuit of presenting
             relevant evidence to the jury; especially in light of the
             jury’s duty to interpret a legally ambiguous contract.

             ....

             e. [The trial court upheld its jury instruction regarding
             contract interpretation]. . . .

Trial Ct. June 27, 2019 Order at 6-9 (Cummins I R.R. at 5499a-5502a).
             Notwithstanding, in its September 9, 2021 order deciding the
Authority’s Motion after Remand, the trial court interpreted that the change
order/extra work claims “w[ere] not impacted by [this Court’s June 8, 2020 Order],
as none of th[ose] claims relate[d] to the interpretation of [Section] 11.01.B[.3] of
the parties’ [C]ontract[,]” and genuine issues of material fact existed as to whether
the Authority could enforce change orders/extra work under the Contract. Trial Ct.
Sept. 9, 2021 Order at 3. Accordingly, the trial court ordered that the jury’s verdict
in Cummins’ favor in the amount of $228,323.24 on the change orders/extra work
claims shall stand. The trial court also concluded that the jury’s verdict on the
Authority’s remaining non-SBR-related counterclaims will stand and not be retried
because this Court “found no error regarding the jury’s verdict on [the Authority’s]
counterclaims” in its June 8, 2020 Order. Trial Ct. Sept. 9, 2021 Order at 5.
             In its September 9, 2021 order, the trial court appeared to amend its
June 27, 2019 conclusion that the entire Contract was ambiguous, which this Court
reversed, and erroneously interpreted that the scope of this Court’s June 8, 2020
Order was limited to Section 11.01.B.3. This Court’s June 8, 2020 Order was not



                                         19
so limited.11     In Cummins I, the trial court made extraordinarily broad-brush
determinations that, based solely on its reading of Section 11.01.B.3, the entire
Contract was ambiguous, it denied all of the Authority’s motions on that basis, and
it allowed the jury to consider extrinsic evidence at trial to interpret the Contract.
On appeal, this Court examined the same Contract language, concluded that the
Contract was not ambiguous, and reversed the trial court’s ambiguity-based rulings.
This Court’s June 8, 2020 Order was not limited to SBR-related Section 11.01.B.3
matters but, rather, extended to any and all matters the trial court permitted the jury
to decide based on extrinsic evidence after the trial court ruled that the Contract was
ambiguous, including but not limited to, the Authority’s Motion in Limine
Concerning Contract Interpretation, the Authority’s non-suit motions, the jury
instruction on contract interpretation, the change order/extra work claims, and the
counterclaims.
               The Authority asserts:

               [T]he [t]rial [c]ourt failed to adhere to this Court’s June 8,
               2020 Order and erred by reinstating part of the jury
               verdict, entering judgment for Cummins, and permitting
               Cummins to dispute its failure to properly incorporate the
               [SBR]. [The Authority] asks that the Court vacate the

       11
           The trial court’s March 15, 2019 and June 27, 2019 orders and Rule 1925(a) Opinion in
Cummins I made clear that the basis of all of the trial court’s prior rulings on SBR-related claims
and change order/extra work claims was that the entire Contract was ambiguous. Accordingly, on
appeal from the trial court’s June 27, 2019 order denying the Authority’s Motion, this Court
reviewed whether Section 11.01.B.3 was ambiguous and, thus, rendered the entire Contract
ambiguous.
        It is unclear to this Court why the trial court did not identify and/or discuss the other
Contract provisions it claimed were also in dispute. Cummins references what it believed to be
the other provisions to which the trial court referred, and which Cummins raised to the trial court.
See Cummins Br. at 22-25. Notwithstanding, in the absence of the trial court’s analysis in its
March 15, 2019 and June 27, 2019 orders and its Cummins I Rule 1925(a) Opinion of other
Contract provisions that were ambiguous, on appeal, this Court is unable to determine whether the
trial court erred in its conclusions regarding those provisions. This Court certainly cannot be
expected to glean the trial court’s reasoning about unspecified other provisions out of thin air.
                                                20
             judgment, reverse the [t]rial [c]ourt’s September 9, 2021
             [o]rder, enter a judgment of liability against Cummins and
             in favor of the Authority that Cummins breached the
             Contract by defectively incorporating the SBR, order the
             [t]rial [c]ourt to interpret the Contract provisions
             applicable to the non-SBR claims, and order a new trial on
             all remaining SBR and non-SBR claims and counterclaims
             for which the [t]rial [c]ourt does not enter judgment for the
             Authority.

Authority Br. at 41. According to the Authority, “[n]o part of the judgment for
Cummins could survive given the effect of the [t]rial [c]ourt’s errors on the trial, and
the [t]rial [c]ourt therefore erred as a matter of law and abused its discretion in
reinstating judgment for Cummins.” Authority Br. at 31 (internal citation omitted).
             Cummins takes the position that “this Court’s determination of
Cummins’ contractual responsibility does not equate to a finding of breach.”
Cummins Br. at 47. Moreover,

             [the Authority’s] speculation that any error with respect to
             [Section] 11.01.B.3 had to have tainted the jury’s verdict
             on all claims is both without basis and unjustly dismissive
             of the careful deliberations undertaken by the jury in
             deciding each of Cummins’ fourteen extra work claims
             and [the Authority’s] twenty counterclaims. These were
             separate claims, involving separate pieces of equipment,
             different sets of facts, and different specification sections.

Cummins Br. at 41.
             This Court’s June 8, 2020 Order did not set aside the jury’s verdict,
expressly direct judgment in the Authority’s favor, nor grant a new trial in its
entirety. Rather, this Court ruled that Section 11.01.B.3 of the Contract was not
ambiguous, and, thus, Cummins was required to satisfy the Contract’s requirements
relative to the Ashbrook SBR. Accordingly, if a new trial on the SBR and SBR-
related change order/extra work claims and counterclaims was necessary to make
those determinations, then the trial court was to order a new trial thereon, which it


                                          21
did. In addition, in light of this Court’s interpretation that no part of the Contract
was ambiguous, to the extent that the trial court permitted the jury to consider
extrinsic evidence to interpret the Contract to decide the non-SBR-related change
order/extra work claims and counterclaims, the trial court was to order a new trial
thereon, which it did not.
               Applying this Court’s June 8, 2020 Order to the trial court’s
determinations under review in Cummins I, the trial court properly ordered a new
trial on all SBR-related matters, including the SBR-related change order/extra work
claims and counterclaims, on remand. However, the trial court erred by allowing
the jury’s verdict on the change order/extra work claims and counterclaims to stand
after this Court concluded that the trial court erroneously allowed the jury to decide
those claims based on extrinsic evidence in the first instance. This Court’s June 8,
2020 Order that the Contract was not ambiguous nullified the jury’s verdict related
thereto. Because judgment cannot automatically be entered in either party’s favor
on the change order/extra work claims raised in the Authority’s Motion after
Remand, they must be retried with the SBR-claims. In addition, since neither the
trial court nor this Court can ascertain whether or the extent to which the jury may
have relied on extrinsic evidence to decide the non-SBR-related counterclaims,12 the
non-SBR-related counterclaims must be retried with the SBR-claims.13




       12
          The trial court did not specifically address the Authority’s counterclaims in its March
15, 2019 and June 27, 2019 orders, its Cummins I Rule 1925(a) Opinion, or its September 9, 2021
order.
       13
          Cummins’ argument that the Authority waived its claim that the SBR-related and non-
SBR-related issues are so intertwined that all of the issues must be retried lacks merit because the
Authority timely asserted that position at its first opportunity - after the trial court conducted its
issue-by-issue extrapolation in the September 9, 2021 order.
                                                 22
                                      Conclusion
               Based on the foregoing, the portion of the trial court’s September 9,
2021 order granting judgment in the Authority’s favor on Cummins’ bad faith claim
is affirmed.
               The portion of the trial court’s September 9, 2021 order granting a new
trial on the SBR-related claims, including the SBR-related counterclaims, is
affirmed. Because Cummins is solely liable under the Contract for defective system
performance related to its Ashbrook SBR, it is prohibited from retrying its liability
therefor at the new trial.
               The portion of the trial court’s September 9, 2021 order relying on the
jury’s verdict relative to the change order/extra work claims is vacated, and the
matter is remanded for the trial court to include the change order/extra work claims
with the SBR-related claims at the new trial.
               The portion of the trial court’s September 9, 2021 order allowing the
jury’s verdict on the non-SBR-related counterclaims to stand is also vacated, and the
matter is remanded for the trial court to include the non-SBR-related counterclaims
with the SBR-related claims and change order/extra work claims at the new trial.


                                        _________________________________
                                        ANNE E. COVEY, Judge


Judge Wallace did not participate in the decision in this matter.




                                          23
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert J. Cummins, d/b/a Bob              :
Cummins Construction Company              :
                                          :
              v.                          :
                                          :
Bradford Sanitary Authority,              :   No. 1107 C.D. 2021
                  Appellant               :

                                       ORDER

              AND NOW, this 16th day of November, 2022, the portion of the
McKean County Common Pleas Court’s (trial court) September 9, 2021 order
granting judgment in Bradford Sanitary Authority’s (Authority’s) favor on Robert J.
Cummins, d/b/a Bob Cummins Construction Company’s (Cummins) bad faith claim
is AFFIRMED.
              The portion of the trial court’s September 9, 2021 order granting a new
trial on the sequencing batch reactor (SBR)-related claims, including the Authority’s
SBR-related counterclaims, is AFFIRMED. Cummins is solely liable for defective
system performance related to its Ashbrook SBR, and is prohibited from retrying its
liability therefor at the new trial.
              The portion of the trial court’s September 9, 2021 order relying on the
jury’s verdict relative to Cummins’ change order/extra work claims is VACATED,
and the matter is REMANDED for the trial court to include the change order/extra
work claims with the SBR-related claims at the new trial.
              The portion of the trial court’s September 9, 2021 order allowing the
jury’s verdict on the non-SBR-related counterclaims to stand is also VACATED,
and the matter is REMANDED for the trial court to include the non-SBR-related
counterclaims with the SBR-related claims and change order/extra work claims at
the new trial.
Jurisdiction is relinquished.



                           _________________________________
                           ANNE E. COVEY, Judge